Citation Nr: 0208533	
Decision Date: 07/26/02    Archive Date: 08/02/02

DOCKET NO.  97-10 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Determination of a proper initial rating for scars of the 
right lower extremity, characterized as residuals of a shell 
fragment wound, currently assigned a noncompensable 
evaluation.  

2.  Determination of a proper initial rating for scars of the 
left lower extremity, characterized as residuals of a shell 
fragment wound, currently assigned a noncompensable 
evaluation.  

(The issue involving determination of a proper initial 
evaluation for malaria will be the subject of a later 
decision).  


REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  

This matter originally arose from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which established service connection for 
residual scars of the left and right lower extremities and 
for malaria, and which assigned initial noncompensable 
evaluations for each of those disabilities.  With respect to 
the issues involving the residual scars of the left and right 
lower extremities, the Board of Veterans Appeals (BVA or 
Board) initially remanded the veteran's claims back to the RO 
for additional development in May 1999.  After the requested 
development was completed, the Board again reviewed the 
veteran's claims which were subsequently denied pursuant to 
an April 2000 decision.  The veteran then appealed the 
Board's April 2000 decision to the United States Court of 
Appeals for Veterans Claims, which by an Order dated in May 
2001, vacated the Board's decision, and remanded the case 
back to the Board for due process considerations.  

As a preliminary matter, the Board observes that with respect 
to an issue involving the veteran's now service-connected 
malaria, service connection for such disability was 
established by a May 1998 rating decision, and he was sent 
notice of such decision that month.  The veteran submitted a 
timely notice of disagreement (NOD), and his substantive 
appeal with respect to the initial rating was received in 
January 1999.  Accordingly, the Board finds that the 
veteran's appeal with respect to the initial rating assigned 
for his malaria was also timely filed, and that the Board 
currently has jurisdiction over that issue.  

Given that the Board finds that it has jurisdiction over the 
issue of determination of a proper initial rating for 
malaria, a preliminary review of the relevant medical 
evidence has been conducted.  Pursuant to the Board's review 
of such evidence, the Board is currently undertaking 
additional development on that issue under the authority 
granted by 67 Fed. Reg. 3,099, 3,014 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When the development is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified as amended at 38 C.F.R. 
§ 20.903.)  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing that issue.  

The Board further observes that in September 2000, the 
veteran submitted a claim apparently seeking service 
connection for post-traumatic stress disorder (PTSD), which 
has thus far been unaddressed.  The Board observes that 
service connection for PTSD was established by an August 1998 
rating decision, and a 30 percent rating was assigned, 
effective from December 26, 1996.  The veteran was provided 
notice of such decision via letter which was also dated in 
August 1998.  Here, the Board observes that as service 
connection has been established for PTSD, it should be 
determined if the veteran is now seeking an increased rating.  
If so, the veteran should be advised that it is no longer 
necessary to recite or otherwise attempt to document his 
stressors, as such stressors are conceded.  Rather, the 
veteran should be advised that the primary focus of any claim 
for an increased rating involves the severity of the service-
connected disability, in this case, PTSD.  Accordingly, such 
issue is referred back to the RO for any appropriate action 
deemed necessary.  


FINDINGS OF FACT

1.  With respect to the issues involving determination of 
proper initial ratings for residual scars of the left and 
right lower extremities, the VA has fulfilled its duty to 
assist the veteran by obtaining and fully developing all 
relevant evidence necessary for the equitable disposition of 
those issues.  

2.  The veteran's residual scars of the right lower 
extremity, consisting of three small healed scars on the 
anterior surface of the mid, lower right leg, each measuring 
approximately 0.5-centimeters (cm), are not objectively shown 
to be tender or painful, and are not shown to involve any 
functional impairment of either the leg muscles or 
circulatory system.  

3.  The veteran's residual scars of the left lower extremity, 
consisting of four small healed scars on the anterior surface 
of the mid, lower left leg, each measuring approximately 0.5-
cm, are not objectively shown to be tender or painful, and 
are not shown to involve any functional impairment of either 
the leg muscles or circulatory system.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of a compensable initial 
evaluation for scars of the right lower extremity, 
characterized as residuals of a shell fragment wound, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.56, 
4.118, Diagnostic Codes 7803, 7804, 7805 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

2.  The criteria for assignment of a compensable initial 
evaluation for scars of the left lower extremity, 
characterized as residuals of a shell fragment wound, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.56, 
4.118, Diagnostic Codes 7803, 7804, 7805 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran currently maintains that his now service-
connected scars of the left and right lower extremities, 
characterized as residuals of shell fragment wounds (residual 
scars) are more severe than reflected by the initially 
assigned noncompensable evaluations.  Accordingly, the 
veteran contends that compensable initial evaluations are 
warranted for those disabilities.  In such cases, the VA has 
a duty to assist the veteran in developing facts which are 
pertinent to such claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased initial ratings.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his claim for 
VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 
2001).  This assistance specifically includes obtaining all 
relevant records, private or public, adequately identified by 
the claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where such is 
necessary to make a decision on the claim.  Id.  The ultimate 
responsibility for furnishing evidence, however, rests with 
the claimant.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c)).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  

In the present case, although the VA did not have the benefit 
of the explicit provisions of the VCAA when the case was 
adjudicated, the VA's redefined duty to assist has been 
fulfilled.  The Board finds that the veteran has been 
provided adequate notice of the evidence needed to 
substantiate his claims for increased initial ratings.  In 
that regard, the Board concludes that the discussions as 
contained in the initial rating decision, in the subsequent 
statement and supplemental statements of the case, as well as 
the April 2000 BVA decision, in addition to correspondence 
from the RO to the veteran, have provided him with sufficient 
information regarding the applicable regulations and the 
evidence necessary to substantiate his claims.  The Board 
finds, therefore, that such documents are essentially in 
compliance with the VA's revised notice requirements.  
Accordingly, the Board finds that the VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

With respect to assistance with evidentiary development, the 
RO has requested and obtained all pertinent treatment records 
identified by the veteran, to the extent that such identified 
records are available.  The Board concludes that all relevant 
facts have been developed, and that all evidence necessary 
for an equitable disposition of the issues involving 
entitlement to increased initial ratings for scars of the 
bilateral lower extremities has been identified and obtained.  
The evidence of record consists of the veteran's service 
medical records, records of treatment following service, and 
reports of VA rating examinations.  In addition, pursuant to 
the Board's Remand of May 1999, attempts were made to obtain 
additional treatment records from the veteran's private 
physician, but such records were found to be unavailable.  
The veteran confirmed such via a statement received in July 
1999.  The veteran declined the opportunity to present 
hearing testimony before either a Hearing Officer or a member 
of the Board at a personal hearing.  It appears that all 
reasonable attempts have been made to obtain the relevant 
records in this case.  

Further, also pursuant to the Board's May 1999 Remand, the 
veteran was afforded an additional VA rating examination 
which addressed the degree of severity of any functional 
impairment which may have resulted from his scars, and which 
also addressed the pertinent rating criteria.  The Board 
concludes that in light of findings offered by the VA rating 
examiners, scheduling the veteran for yet another rating 
examination would result in unnecessary delay, and would not 
add anything of substance to the evidentiary record.  The 
Board is unaware of any additional relevant evidence which is 
available in connection with the issues addressed here, and 
concludes that all reasonable efforts have been made by the 
VA to obtain the evidence necessary to substantiate the 
veteran's claims.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required, 
and would otherwise be unproductive.  

Historically, service connection for residual scars of the 
bilateral lower extremities resulting from shell fragment 
wounds was established by a March 1997 VA rating examination.  
Initial noncompensable evaluations were assigned, effective 
from August 27, 1996.  At that time, per the report of a 
December 1996 VA rating examination, the veteran's bilateral 
disability was shown to involve four small scars 
approximately 0.5-cm on the lower left leg and 3 small scars 
on the lower right leg, also approximately 0.5-cm in 
diameter.  The scars were characterized as being small and 
well healed, which were pinkish-white, non-tender, and 
asymptomatic on clinical examination.  There were no keloid 
formations associated with the scars, and there was no 
impingement or other involvement with vascular or 
neurological systems in the lower extremities.  No retained 
foreign bodies were shown on X-ray, and there was no evidence 
of deep muscle damage, herniation, or of loss of muscle mass 
or tissue.  No atrophy was found, and no adhesions of either 
deep or superficial tissues.  In addition, no functional 
impairment attributable to the scars or wounds was found.  
The veteran had complaints of pain as reflected in a medical 
statement dated in May 1996 received from the veteran's 
private physician, but was not objectively found.  On the 
basis of the foregoing, it was determined that initial 
noncompensable evaluations were warranted.  At the time of 
the rating examination, the examiner noted that the veteran 
experienced some functional impairment in the left leg, 
associated with pain in the left calf.  It was suspected that 
the veteran had some sort of deep venous insufficiency which 
might have accounted for the pain he experienced.  The VA 
rating examiner recommended additional vascular studies.  

The report of a subsequent VA rating examination conducted in 
July 1998 showed similar results, although the veteran 
complained of experiencing a nagging pain in his lower 
extremities.  The scars were not shown to be disfiguring, and 
photographs accompanying the examination report showed the 
veteran's lower legs with the scars largely obscured by 
pencil markings.  The examiner concluded with a relevant 
diagnosis of multiple scars of both legs, due to explosion of 
a hand grenade.  

Following the Board's Remand of May 1999, the veteran was 
afforded an additional VA rating examination in September 
1999.  The report of that examination shows that the veteran 
complained of experiencing occasional numbness in his lower 
extremities, but that he denied experiencing any other 
symptoms.  On examination, the veteran was found to have 
slight hypopigmentation in small circular distributions 
scattered along the areas of his bilateral anterior tibias.  
The scars were nonpalpable, nontender, and did not reveal any 
atrophy.  They were characterized as being minimally visible 
with discoloration in effect of hypopigmentation, but there 
was no deficit which could be elicited.  The veteran had 
normal ambulation and gait.  He was observed to have normal 
muscle formation, and normal range of motion in the bilateral 
lower extremities.  Other than the subjective complaint of 
occasional numbness in his legs, the veteran's physical 
examination was described as being completely within normal 
limits.  Studies to evaluate the vascular system showed 
normal ankle brachial indexes, normal waveforms, and normal 
arterial flow of both lower extremities.  The right tibia and 
fibula were normal, although an EMG revealed a very mild 
bilateral S-1 nerve root irritation, which the examiner 
offered probably explained the veteran's complaints of 
occasional leg numbness.  The examiner stated that such was 
not related to the veteran's previous shrapnel injury.  There 
was no evidence of shrapnel, and no evidence that the 
veteran's residuals of a shell fragment wound were the cause 
of any deficit then elicited.  X-rays were completely normal.  

Generally, disability evaluations are determined by 
evaluating the extent to which the veteran's service-
connected disability affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (Rating Schedule).  
See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2001).  An appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved, and contemplates "staged ratings" where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Further, where there is a question as to which of two 
disability ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2001).  

The veteran's residual scars of the left and right lower 
extremities are evaluated under the provisions of 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, and 7805 (2001).  Under 
Diagnostic Code 7803, a 10 percent evaluation is contemplated 
for superficial, poorly nourished scars having repeated 
ulceration.  Under those criteria, a 10 percent evaluation is 
the only rating available.  

Diagnostic Code 7804 provides that a 10 percent evaluation 
will be assigned for superficial, tender, and painful scars 
with such symptoms shown on objective demonstration.  A note 
to that diagnostic code states that the 10 percent rating 
will be assigned when the requirements are met, even though 
the location may be on the tip of the finger or toe, and the 
rating may exceed the amputation value for the limited 
involvement.  A 10 percent evaluation is the only rating 
available under Diagnostic Code 7804.  Under Diagnostic Code 
7805, other scars are to be rated based upon the limitation 
of function of the part affected.  

After applying the relevant medical evidence to the 
applicable law, the Board concludes that the initially 
assigned noncompensable ratings for the veteran's residual 
scars of the left and right lower extremities are 
appropriate, and that the preponderance of the evidence is 
against assignment of compensable ratings under any 
diagnostic code.  The Board has considered whether other 
rating criteria might be applicable, but given the examiner's 
findings as reflected in the report of the most recent VA 
rating examination of September 1999, such criteria for 
evaluating neurological or vascular disorders are not for 
consideration here, as the veteran's residuals of shell 
fragment wounds are limited to scarring in the bilateral 
lower extremities.  

In any event, the veteran's scars, in and of themselves, are 
not shown to be symptomatic, and were not shown to be 
symptomatic at the time the veteran was first evaluated in 
July 1997.  In summarizing the examiners' findings with 
respect to both VA rating examinations, the veteran was not 
found to have any functional impairment with respect to his 
residual scars of the left and right lower legs.  The scars 
themselves were barely discernable, and were not found to be 
poorly nourished or ulcerated, and were consistently found to 
be non-tender on objective examination.  Accordingly, the 
Board finds that 10 percent evaluations under Diagnostic 
Codes 7803 and 7804 are not warranted here.  

With respect to Diagnostic Code 7805, under which scars are 
to be rated according to limitation of function of a 
particular affected body part, the Board notes that one of 
the purposes of the September 1999 rating examination was to 
determine if the veteran's problems with his left leg, e.g., 
pain and limitation of movement, were the result of his 
service-connected residuals of shell fragment wounds.  To 
that end, the examiner who conducted the September 1999 
rating examination conducted vascular tests which did not 
disclose any pathology.  The veteran was found to have some 
nerve root impingement at S-1, but such was found not to be 
related to his service-connected disabilities.  In addition, 
he was not found to have any limitation of range of motion.  
Accordingly, the Board finds that assignment of compensable 
evaluations under the diagnostic criteria pertaining to 
limitation of range of motion, neurology, or vascular 
deficiencies is not for consideration here.  

The Board recognizes that the veteran was confined to 
military hospitals due to his shrapnel wounds of the lower 
left and right legs after the hand grenade detonation.  
However, the objective medical evidence fails to disclose 
that he currently experiences any functional impairment due 
to the residuals of those shell fragment wounds.  The only 
residuals of those wounds the veteran is currently shown to 
have only involve residual scarring which does not meet the 
schedular criteria for assignment of compensable evaluations 
under any relevant diagnostic code.  Accordingly, his claim 
for increased initial ratings for his residual scars of the 
bilateral lower extremities must be denied.  Further, the 
Board finds that as the preponderance of the evidence is 
against the veteran's claims for increased or compensable 
initial ratings, the benefit of the doubt doctrine is not for 
consideration here.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1999).  

The Board's determinations with respect to the issues 
addressed above do not preclude consideration of the 
veteran's claim on an extraschedular basis.  The potential 
application of the provisions of 38 C.F.R. § 3.321(b)(1) 
(2001) has been considered.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  The board has carefully 
considered the veteran's contentions in this case.  There has 
been no showing that the disabilities under consideration 
here, residual scars of the bilateral lower extremities, have 
caused marked interference with employment, have necessitated 
frequent (or any) periods of hospitalization, or otherwise 
render impracticable the application of the regular schedular 
standards.  The Board notes that the veteran has worked for 
the County Highway Department for at least 24 years, and is 
not shown to be unemployable as a result of his residual 
scars.  

The Board finds that with respect to the disabilities 
addressed here, there is no evidence of an exceptional or 
unusual disability picture which renders impracticable the 
application of the regular schedular standards.  In that 
regard, the Board observes that the regular schedular 
criteria contemplate higher ratings for the veteran's 
residual scars, but that his objective symptomatology has not 
been found to warrant higher ratings at this time.  Likewise 
then, referral for consideration for an extraschedular 
evaluation is not warranted here.  See 38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

The initially assigned noncompensable rating for scars of the 
right lower extremity, characterized as residuals of a shell 
fragment wound is appropriate, and entitlement to a 
compensable evaluation for that disability is denied.  

The initially assigned noncompensable rating for scars of the 
left lower extremity, characterized as residuals of a shell 
fragment wound is appropriate, and entitlement to a 
compensable evaluation for that disability is denied.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

